935 A.2d 1270 (2007)
NATIONWIDE MUTUAL INSURANCE COMPANY, Nationwide Mutual Fire Insurance Company, Nationwide General Insurance Company, Nationwide Property & Casualty Insurance Company and Colonial Insurance Company of Wisconsin f.k.a. Colonial Insurance Company of California, Petitioners,
v.
John FLEMING, Joshua Meeder, Meeder Fleming & Associates, Inc., Moraine Group, Inc., Mary Lou Fleming, Andrea Meeder, Robert Dean, John Williams, Barbara Reddick, Ray Kooser, Sandy Kooser, David Colley, Connie Taylor, Michelle Daugherty, Lou McAllister, and Lon McAllister Agency, Respondents.
Supreme Court of Pennsylvania.
October 31, 2007.

ORDER
PER CURIAM.
AND NOW, this 31st day of October, 2007, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Whether the Superior Court erred as a matter of law in holding that the attorney-client privilege did not apply to a confidential memorandum written by Petitioners' in-house senior counsel to its senior executives and attorneys which related to pending and future litigation and reflects confidential information previously shared by the client with *1271 the attorney, as well as the attorney's legal advice?
The Petition for Review in the Nature of Mandamus is DENIED.